EXHIBIT Execution Version LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT is entered into as of June 10, 2008 among nFinanSe Inc., a Nevada corporation (“Parent”), and nFinanSe Payments Inc., a Nevada corporation(“Sub”, and together with Parent, on a joint and several basis, the “Borrowers”), each of the Persons identified as Lenders on Schedule 1.1(a) attached hereto (together with each of their successors and assigns, referred to individually as a “Lender” and collectively, as the “Lenders”), and Ballyshannon Partners, L.P., a Pennsylvania limited partnership (“Ballyshannon Partners”), acting as agent (in such capacity, and any successor to Ballyshannon Partners, the “Agent”). WHEREAS, Borrowers, Agent and Lenders desire to set forth the terms and conditions pursuant to which the Lenders will make available to Borrowers certain loans. NOW, THEREFORE, Borrowers, Agent and Lenders, intending to be legally bound hereby, agree as follows: ARTICLE I:DEFINITIONS 1.1General Definitions: As used herein, the following terms shall have the meanings herein specified (to be equally applicable to both the singular and plural forms of the term defined): “Accounts” shall mean all of Borrowers’ “accounts” (as defined in the Code), whether now existing or existing in the future, including, without limitation, all accounts receivable, including, without limitation, all accounts created by or arising from all sales of goods or rendition of services made under either Borrower's corporate name or either Borrower’s trade name or styles or through either Borrower’s divisions. “Acceptance Date” shall have the meaning set forth in Section 13.6(c) of this Agreement. “Affiliate” shall mean any Person which directly or indirectly controls, is controlled by, or is under common control with, a Borrower. For purposes of this definition, “control” shall mean the possession, directly or indirectly, of the power to (i) vote 30% or more of the Voting Stock of such Person, or (ii) direct or cause the direction of management and policies of a business, whether through the ownership of Voting Stock, by contract or otherwise and either alone or in conjunction with others or any group. “Agent” shall have the meaning set forth in the first paragraph of this Agreement. “Agreement” shall mean this Loan and Security Agreement, as the same may be modified, amended, extended, restated or supplemented from time to time. “Applicable Rate” shall mean either the Commitment Rate or the Investment Rate, as the case may be. “Approved Distributor” means Interactive Communications, Inc., Blackhawk Network, a subsidiary of Safeway, Inc., Supervalu, Inc., Walgreen Co., and any other distributor or large chain store retailer of SVCs that is requested by a Borrower and approved by the Required Lenders. “Assignment and Acceptance” shall mean an assignment and acceptance entered into by an assigning Lender, and accepted by Agent, in accordance with Section “Authorized Person” shall mean the President, any Vice President appointed by the Board of Directors of a Borrower, Controller, or Chief Financial Officer of a Borrower. “Ballyshannon” shall mean Ballyshannon Partners and Ballyshannon Family Partnership, L.P., a Pennsylvania limited partnership. “Ballyshannon Partners” shall have the meaning set forth in the first paragraph of this Agreement. “Benefit Plan” shall mean a defined benefit plan as defined in Section 3(35) of ERISA (other than a Multiemployer Plan) in respect of which a Borrower, or any ERISA Affiliate, is or within the immediately preceding six (6) years was, an “employer” as defined in Section 3(5) of ERISA. “Borrowers” shall have the meaning set forth in the first paragraph of this Agreement. “Business Day” shall mean any day other than a Saturday, a Sunday, a legal holiday or a day on which banking institutions are authorized or required by law or other governmental action to close in New York, New York. “Capital Lease” shallmean, as applied to any Person, any leaseof any property (whether real, personal or mixed) by that Person as lessee which, in accordance with GAAP, is or should be accounted for as a capital lease on the balance sheet of that Person. “Capitalized Lease Obligations” shall mean any Indebtedness under any lease of any property (whether real, personal or mixed) which, in accordance with GAAP, is or should be accounted for as a Capital Lease on the balance sheet of that Person. “Capital Stock” shall mean (i) in the case of a corporation, capital stock, (ii) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of capital stock, (iii) in the case of a partnership, partnership interests (whether general or limited), (iv) in the case of a limited liability company, membership interests and (v) any other equity interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person. EX 99.7 -
